Exhibit 10.7

DXC TECHNOLOGY COMPANY

2017 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (“Agreement”) is made and entered into as
of the date indicated on the signature page hereto (the “Grant Date”) by and
between DXC Technology Company, a Nevada corporation (the “Company”), and the
non-employee director of the Company executing this Agreement (the “Director”).

WHEREAS, pursuant to the Company’s 2017 Non-Employee Director Incentive Plan
(the “Plan”), the Company is authorized to grant awards to directors of the
Company who are not employees of the Company or any of its subsidiaries;

WHEREAS, such awards may include restricted stock units with respect to shares
of the common stock of the Company (the “Common Stock”); and

WHEREAS, the Company desires to grant to the Director, and the Director desires
to accept, a restricted stock unit upon the terms and conditions set forth
herein, which terms and conditions have been approved by the Board;

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:

1.    Grant of RSUs. The Company hereby grants as of [GRANT DATE] to the
Director, and the Director hereby accepts, [# GRANTED] restricted stock units
upon the terms and conditions set forth in this Agreement (the “RSUs”). Each RSU
represents the right to receive a share of Common Stock upon settlement of the
RSU (each, an “RSU Share” and collectively, the “RSU Shares”), subject to the
terms and conditions hereof.

2.    Adjustment of RSU Shares. If the outstanding securities of the class then
subject to the RSUs are increased, decreased or exchanged for or converted into
cash, property and/or a different number or kind of securities, or if cash,
property and/or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, restructuring, reclassification, dividend
(other than a regular, quarterly cash dividend) or other distribution, stock
split, reverse stock split or the like, or if substantially all of the property
and assets of the Company are sold, then, unless the terms of such transaction
shall provide otherwise, the Administrator (as defined in the Plan) shall make
appropriate and proportionate adjustments, as of the date of such transaction,
in the number and type of shares or other securities or cash or other property
that are thereafter subject to the RSUs.

3.    Nontransferability of RSUs. Neither the RSUs nor any interest therein may
be sold, assigned, conveyed, gifted, pledged, hypothecated or otherwise
transferred in any manner other than by will or the laws of descent and
distribution.

4.    Plan. The RSUs are granted pursuant to the Plan, as in effect on the Grant
Date, and is subject to all the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that no such amendment
shall deprive the Director, without his or her consent, of the RSUs or of any of
the Director’s rights under this Agreement. The interpretation and construction
by the Board of the Plan and this Agreement shall be final and binding upon the
Director.



--------------------------------------------------------------------------------

5.    Stockholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any of the RSU Shares until
the settlement of the RSUs in accordance with the provisions of this Agreement.

6.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the Director
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.

7.    Entire Agreement; Amendments and Waivers. This Agreement embodies the
entire understanding and agreement of the parties with respect to the subject
matter hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto. None of the terms and conditions of this Agreement may be amended,
modified, waived or canceled except by a writing, signed by the parties hereto
specifying such amendment, modification, waiver or cancellation. A waiver by
either party at any time of compliance with any of the terms and conditions of
this Agreement shall not be considered a modification, cancellation or consent
to a future waiver of such terms and conditions or of any preceding or
succeeding breach thereof, unless expressly so stated.

8.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable to
contracts made and performed entirely within such state.

9.    Settlement of RSUs.

(a)    Except as otherwise provided in this Agreement, the Company shall settle
the RSUs by delivering the RSU Shares and the Dividend Equivalents (as
hereinafter defined) to the Director (or after the Director’s death, to the
beneficiary designated by the Director for such purpose) on earlier of (i) the
one-year anniversary of the Grant Date, or (ii) the date of the Company’s first
Annual Meeting of Stockholders held after the Grant Date. Alternatively,
settlement of the RSUs may be deferred until such time as the Director shall
have elected pursuant to the Director’s election with respect thereto made on or
prior to the later of (i) December 31 of the year preceding the Grant Date or
(ii) 30 days after the date upon which the Director first became a director of
the Company (but only with respect to the pro-rata portion of the RSUs relating
to services to be performed after the election date). For purposes of the
preceding sentence, if the Director was a director of CSC immediately prior to
the CSC Merger, the Director shall be deemed to have become a director of the
Company on the date on which he or she first became a director of CSC.
Notwithstanding any other provision in this Agreement to the contrary, if the
Director ceases to be a director of the Company before the earlier of the
one-year anniversary of the Grant Date or the date of the Company’s first Annual
Meeting of Stockholders held after the Grant Date, then the RSUs shall
terminate, unsettled, on the Director’s termination date.

(b)    For purposes of this Agreement, the term “Dividend Equivalents” shall
mean, with respect to each RSU Share being delivered by the Company upon
settlement of the RSUs, an amount in cash equal to the aggregate amount of all
regular cash dividends paid on a share of Common Stock during the period between
the Grant Date and the date of such settlement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date indicated below.

 

DIRECTOR     DXC TECHNOLOGY COMPANY

 

   

 

[Name]

[Acceptance Date]

   

Name:

Title:

 

3